  Case 4:18-cv-00159-O Document 78 Filed 09/08/20     Page 1 of 4 PageID 1243



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

KATHIE CUTRER,                          §
                                        §
                         PLAINTIFF,     §
                                        §
VS.                                     §        CA NO. 4:18-CV-00159-O
                                        §
TARRANT COUNTY LOCAL WORKFORCE          §
DEVELOPMENT BOARD D/B/A TARRANT         §
COUNTY WORKFORCE SOLUTIONS [SIC],       §
AND INSPERITY, INC.,                    §
                                        §
                         DEFENDANTS.    §



             DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
             (DOCKET NO. 76) FOR LEAVE TO FILE SUR-REPLY



                                  ARGUMENT

      Plaintiff’s cursory, one-page motion—unsupported by citation of any

authorities whatsoever—should be summarily, in all things, DENIED for the

following reasons:

      First, before filing the motion, Plaintiff made no attempt whatsoever to

conference the motion, as required by Local Rule 7.1, and the motion fails to

contain any certificate of conference. The purpose of the conference requirement

“is to promote a frank exchange between counsel to resolve issues by agreement

or to at least narrow and focus the matters in controversy before judicial

resolution is sought.” Dondi Prop. Corp. v. Comm. S&L Assoc., 121 F.R.D. 284,

289 (N.D. Tex. 1988) (per curiam). It is not intended to be a “pro forma matter.”

Martinez v. Neiman Marcus Group, Inc., 2005 WL 2179137, at 5 (N.D. Tex. Sept.

7, 2005) (quoting Dondi). “Properly utilized [the conference requirement]


                                                                                1
  Case 4:18-cv-00159-O Document 78 Filed 09/08/20       Page 2 of 4 PageID 1244



promotes judicial economy while at the same time reducing litigants’ expenses

incurred for attorneys’ time in briefing issues and in preparing and presenting

pleadings.” Dondi, supra. See, e.g., Brown v. Bridges, 2015 WL 11121361, at 4

(N.D. Tex. Jan. 30, 2015):

   Conference requirements encourage resolving discovery disputes without
   judicial involvement. Failure to confer or attempt to confer may result in
   unnecessary motions. When the court must resolve a dispute that the
   parties themselves could have resolved, it must needlessly expend
   resources that it could better utilize elsewhere. Failure to confer generally
   serves as a basis for denying a discovery motion. (internal quotation
   marks and citations omitted).

   See also, e.g., Brown v. Bridges, 2014 WL 2777373, at 2 (N.D. Tex. June 19,

2014):

   [T]he conference requirement is in place to require the parties to
   communicate and coordinate in good faith to attempt to resolve any
   nondispositive dispute without court intervention. The requirement is
   part and parcel of the ethical rules governing attorneys and the court
   rules governing all parties, including pro se parties, that require all
   parties to engage in meaningful discussions in an attempt to resolve
   matters without court intervention. See Dondi [121 F.R.D. at 289-90].

   Accord, e.g., Seastrunk v. Entegris, Inc., 2017 WL 6406627, at 8 (N.D. Tex.

Dec. 15, 2017).

   Genuine, good-faith efforts by the parties to resolve their disputes before
   seeking court intervention often result in greater control over the
   outcome, acceptable compromise, or appreciably narrowed issues; these
   efforts also result in cost savings for the litigants. Opposing parties will
   have reasonable disagreements throughout litigation that will require the
   Court’s resolution. However, they must comply with Local Rule 7.1(a) in
   an earnest attempt to ensure that the issues presented are unbridgeable
   and supported by reasonable yet differing positions.

   Second, sur-replies are highly disfavored in this district. See, e.g., Bank of

NY Mellon Tr. Co., Nat’l Ass’n as Tr. for Residential Asset Sec. Corp., et al. v.

Meachum, 2020 WL 3883573, at 4 (N.D. Tex. May 29, 2020) (Horan, M.J.), rep.

and recomm. adopted, 2020 WL 3882964 (N.D. Tex. July 9, 2020) (Scholer, J.):

                                                                                   2
  Case 4:18-cv-00159-O Document 78 Filed 09/08/20      Page 3 of 4 PageID 1245



   Sur-replies are highly disfavored and are permitted only in exceptional or
   extraordinary circumstances. See Lacher v. West, 147 F.Supp.2d 538,
   539 (N.D. Tex. 2001). To meet its burden to show such circumstances, a
   party seeking leave to file a sur-reply brief must identify new issues,
   theories, or arguments that the movant raised for the first time in its
   reply brief or attempts to present new evidence at the reply stage. See
   Weems v. Hodness, 2011 WL 2731263, at 1 (W.D. La. July 13, 2011)
   (citing Lacher, 147 F. Supp. 2d at 539-40); Racetrac Petroleum, Inc. v.
   J.J.’s Fast Stop, Inc., 2003 WL 251318, at 8 (N.D. Tex. Feb. 3, 2003).

   Because “the movant is entitled to file the last pleading, [s]urreplies, and
   any other filing that serves the purpose or has the effect of a surreply,
   are highly disfavored, as they usually are a strategic effort by the
   nonmovant to have the last word on a matter.” Lacher, 147 F.Supp.2d at
   539. But having the last word is the sole reason Meachum gives for
   seeking leave to file the sur-reply.

   Accord, e.g., Johnson v. Union Pac. R.R., 2018 WL 1388596, at 1 (N.D. Tex.

Feb. 23, 2018) (“[S]ur-replies are ‘highly disfavored’ and are generally permitted

in ‘exceptional or extraordinary circumstances.’ ” Highmark, Inc. v. Allcare Health

Management Systems, Inc., (citing Lacher v. West, 147 F.Supp.2d 538, 539 (N.D.

Tex. 2001)”), rep. and recomm. adopted, 2018 WL 1368924 (N.D. Tex. Mar. 15,

2018) (O’Connor, J.).

   Third, Plaintiff’s counsel will have ample opportunity in response to Docket

No. 70—and the response is due tomorrow (see Docket No. 74)—to explain his

mendacity in representing to the Court on July 31, 2020, that Plaintiff had never
signed the Draft Charge sent to him by the EEOC; yet, less than a month later

represented to the Court that Plaintiff had signed the Draft Charge and that the

Charge had been mailed to the EEOC. Compare Plaintiff’s representations to the

Court, Docket No. 47, p. 55 (Responses to Requests for Admission Nos. 22-24),

with Docket No. 65, p. 42).

   Fourth, additionally, Plaintiff’s counsel will have an opportunity to explain

himself fully either: (1) during a hearing in open Court pursuant to Fed. R. Civ.




                                                                                  3
  Case 4:18-cv-00159-O Document 78 Filed 09/08/20      Page 4 of 4 PageID 1246



P. 11(c); and/or (2) during his deposition, if the Court grants Defendant’s motion,

Docket No. 70.

                  CONCLUSIONS AND REQUESTED RELIEF

   For all of the foregoing reasons, Plaintiff’s motion should be, in all things,

summarily DENIED.

                                      Respectfully Submitted,

                                      /s/ John L. Ross
                                      JOHN L. ROSS 1
                                      Texas State Bar No. 17303020
                                      THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                      700 North Pearl Street
                                      Suite 2500
                                      Dallas, Texas 75201
                                      Telephone: (214) 871-8206
                                      Fax:        (214) 871-8209
                                      Email:      jross@thompsoncoe.com

                                      ATTORNEYS FOR DEFENDANT

                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing system.

                                      /s/ John L. Ross
                                      JOHN L. ROSS




   1 Board Certified in Labor & Employment Law and Civil Trial Law by the
Texas Board of Legal Specialization.

                                                                                 4
